Citation Nr: 1221522	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for chronic fungal infection/dystrophic nail, left great toe (left great toe disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).

In a January 2007 rating decision, the New York, New York RO denied applications to reopen claims of service connection for PTSD and a left great toe disability.  In September 2008, the Veteran provided testimony during a Travel Board hearing regarding these two issues.  In a March 2009 decision, the Board reopened claims for service connection for PTSD and the left great toe disability, and remanded these matters for further evidentiary development.  Subsequently, the RO in Huntington, West Virginia issued an August 2010 rating decision granting service connection for the left great toe disability, assigning a noncompensable (0 percent) rating.  The Veteran filed a timely Notice of Disagreement (NOD) to the initial rating assigned.

Thereafter, the Veteran was informed that the Veterans Law Judge (VLJ) who conducted the September 2008 Board hearing had since retired from the Board.  Notified of the VLJ's retirement, the Veteran elected to have an additional Travel Board hearing.  In May 2011, the Board remanded the appeal to allow for the scheduling of this hearing and directed that the Veteran be issued a Statement of the Case (SOC) regarding the initial rating assigned the left great toe disability.  

This second hearing was scheduled and the Veteran presented testimony before the undersigned in December 2011 regarding both service connection for PTSD and an initial compensable rating for the left great toe disability.  A transcript of this hearing has been associated with his VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, prior to final adjudication of the claim for service connection for PTSD, an additional remand is required.  

Pursuant to the March 2009 Board remand, the RO attempted to verify the Veteran's stressors that he contends caused PTSD.  The Veteran asserts that his roommate was murdered during service; the Veteran has also asserted that he was arrested by German authorities.  Review of this development reveals that the RO, in an August 2009 letter, requested copies of investigation reports from the U.S. Army Crime Records Center related to these alleged incidents.  Although the U.S. Army Crime Records Center returned a negative response in September 2009 (i.e. a notation "no record"), the request listed the alleged time period of the incident as having occurred between June and August of 1990, instead of 1980.  Upon remand, the AMC/RO should make another request to the U.S. Army Crime Records Center using the correct time period of between June and August of 1980.  The Board highlights that the August 2009 letter contains the other needed details to complete this request, to include the roommate's name and that information should be used in a new letter of inquiry, with the proper date of 1980.  If, and only if, a stressor if verified pursuant to this additional development, a VA psychiatric examination should be scheduled to determine whether the Veteran currently has PTSD due to the verified stressor.

The Board has reviewed the Veteran's statements regarding his treatment in various VA facilities to determine whether there are outstanding records.  Specifically, the Veteran has noted treatment in VA's Montrose, Northport, and Manhattan Campus (East 23rd) facilities, and has noted VA treatment subsequent to the most recent VA treatment record of file, February 12, 2007.  See September 10, 2008 Board Hearing Transcript at Pages 17-19.  Upon remand, these records should be obtained.  See 38 C.F.R. § 3.159 (2011).

Current review of the VA treatment records of file includes a May 2001 VA treatment record that details that the Veteran had been recently discharged from North General Hospital for "detox."  These records may be relevant to the claim for service connection for PTSD.  There is no indication that VA has attempted to assist the Veteran in obtaining these records.  Upon remand, with any needed assistance from the Veteran, the RO/AMC should obtain these records.  See 38 C.F.R. § 3.159 (2011).

In addition, the Veteran has stated that he receives Supplemental Security Income (SSI) from the Social Security Administration (SSA) due to PTSD.  See Board Hearing Tr. at 12.  The decision, and the records upon which the decision granting benefits was based, are not currently of record.  These records appear relevant to the claim on appeal and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

In December 2011, the Veteran's representative sent to a letter to the Board.  The letter indicates that enclosed was a "Claimant's Statement (Stressor Letter)."  Although the claims file contains the representative's letter and the envelope that it was sent in, the Veteran's Stressor Letter itself is not of record.  Upon remand, the RO/AMC must notify the Veteran and his representative of this and allow the Veteran and his representative an appropriate amount of time to resubmit the Stressor Letter.

Regarding the initial compensable rating for the left great toe disability, the May 2011 Board decision directed that the Veteran be issued a SOC pursuant to Manlincon v. West, 12 Vet .App. 238 (1999).  There is no evidence that the RO has yet issued this SOC, and as such, the Board will again remand for this development.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records for a psychiatric disorder, including PTSD, dated from February 12, 2007, to the present, to include records from treatment at the Montrose, Northport, and Manhattan Campus (East 23rd) facilities.  Such records must either be printed and associated with the Veteran's paper claims file, or downloaded into the Veteran's VA electronic claims file.

2.  With any needed assistance from the Veteran, obtain copies of records from Northport General Hospital related to treatment leading to discharge from the Hospital around May 2001.  If these records are unavailable, this must be documented.  Such records must either be printed and associated with the Veteran's paper claims file, or downloaded into the Veteran's VA electronic claims file.

3.  Contact the SSA and request that agency to provide a copy of the decision granting the Veteran SSI benefits as well as the medical records upon which the decision was based.  Such records must either be printed and associated with the Veteran's paper claims file, or downloaded into the Veteran's VA electronic claims file.

4.  Notify the Veteran and his representative that the claims file does not contain the Stressor Letter cited in the December 7, 2011 letter from the DAV and allow the Veteran and the representative an appropriate amount of time to resubmit the cited Stressor Letter.

5.  Attempt to verify the asserted stressors by making another request to the U.S. Army Crime Records Center using the correct time period of between June and August of 1980 for the alleged incidents.  The original August 4, 2009 request letter contains the other needed details to complete this request, to include the roommate's name and those details should be copied into a new letter with the proper date of 1980 for the occurrence of the alleged incidents.  If, and only if, a stressor if verified pursuant to this additional development, a VA psychiatric examination should be scheduled to determine whether the Veteran currently has PTSD due to the verified stressor.

6.  Thereafter, readjudicate the claim for service connection for PTSD.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, based on a complete review of all updated relevant evidence, including the updated records identified in paragraphs (1) through (3) of this remand, any other new evidence.  After allowing the appropriate time for response, return the case to the Board.

7.  Issue an SOC addressing the issue of an initial compensable evaluation for the left great toe disability.  Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


